PER CURIAM
In this original proceeding, petitioner challenges the ballot title for a proposed initiative measure. Petitioner is an elector who timely submitted written comments addressed to the Attorney General’s draft ballot title. Therefore, he is entitled to petition this court seeking a different title. ORS 250.085(2).
The Attorney General certified this ballot title to the Secretary of State:
“REPEALS PARTS OF ‘OREGON EDUCATIONAL ACT FOR THE 21st CENTURY’
“QUESTION: Shall measure repeal statutes that are part of the law known as the ‘ Oregon Educational Act for the 21st Century’?
“SUMMARY: Measure would repeal listed statutes that are part of law called ‘Oregon Educational Act for the 21st Century.’ Directs 1995 legislature to ‘design an elementary and secondary educational system that emphasizes academic excellence and is based on effective school practices.’ Repeals laws that: set state’s education and curriculum goals; extend the school year; and declare policy favoring parents’ involvement. Also repeals laws that: require performance-based assessments for students to obtain certificates of mastery; favor early childhood education; encourage students to stay in school; other laws.”
Petitioner asserts that the Summary is deficient in a certain way. We have considered his argument but conclude that the ballot title certified by the Attorney General complies substantially with the requirements of ORS 250.035(1), ORS 250.085(5), and therefore certify that ballot title.
Ballot title certified. This decision shall become effective in accordance with ORAP 11.30(9).